As filed with the Securities and Exchange Commission on February 26, 2015 File Nos. 033-23493 and 811-05583 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act of 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 86 [X] and/or Registration Statement Under The Investment Company Act of 1940 Amendment No. 87 [X] FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (a Delaware Statutory Trust) (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Karen L. Skidmore, Esq., One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on May 1, 2015 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement on Form N-1A relates to the prospectus and SAI of Franklin VolSmart Allocation VIP Fund (formerly, Franklin Managed Volatility Global Allocation VIP Fund), series of the Registrant and does not otherwise delete, amend, or supersede any information contained in the Registration Statement. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities and Exchange Act of 1933, as amended, and the Investment Company of 1940, as amended. May 1, 2015 SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class 2 Franklin VolSmart Allocation VIP Fund Prospectus Franklin Templeton Variable Insurance Products Trust # 1363325 v. 3 Contents Fund Summary Information about the Fund you should know before investing Franklin VolSmart Allocation VIP Fund Overview Franklin Templeton Variable Insurance Products Trust FUND DETAILS More information on investment policies, practices and risks Franklin VolSmart Allocation VIP Fund Additional Information DEALER COMPENSATION PORTFOLIO HOLDINGS STATEMENTS AND REPORTS ADMINISTRATIVE SERVICES Distributions and Taxes INCOME AND CAPITAL GAINS DISTRIBUTIONS Tax Considerations FUND ACCOUNT INFORMATION Information about Fund transactions and services Buying Shares Selling Shares Exchanging Shares Market Timing Trading Policy Involuntary Redemptions Fund Account Policies Questions For More Information Where to learn more about the Fund Back Cover # 1363325 v. 3 Fund Summary Franklin VolSmart Allocation VIP Fund (formerly known as Franklin Managed Volatility Global Allocation VIP Fund) Investment Goal Total return (including income and capital gains) while seeking to manage volatility. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The table and the example do not include any fees or sales charges imposed by variable insurance contracts, qualified retirement plans or funds of funds. If they were included, your costs would be higher. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 2 Management fees1 0.80% Distribution and service (12b-1) fees1 0.25% Other expenses1 0.30% Acquired fund fees and expenses1, 2 0.19% Total annual Fund operating expenses1 1.54% Fee waiver and/or expense reimbursement3 -0.45% Total annual Fund operating expenses after fee waiver and/or expense reimbursement1, 2, 3 1.09% # 1363325 v. 3 1.The fees and expenses in the table above have been restated to reflect changes in the management fee and distribution fee and service (12b-1) fees of the Fund, as well as changes in other expenses and acquired fund fees and expenses due to changes in the Fund’s investment strategies effective on May 1, 2015.
